Title: From Benjamin Franklin to Lavoisier, 22 October 1780
From: Franklin, Benjamin
To: Lavoisier, Antoine-Laurent


Monsieur,
Pasy, le 22 Oct. 1780.
Je prends la liberté de vous envoyer cy joint diverses Piéces que je viens de recevoir de Messrs. de Segray & Co. par les quelles vous verrez que l’Ordre que vous avez bien voulu m’accorder pour le Transport des Salpêtres de St. Malo à l’Orient, ne suffit pas et qu’on m’en demande un de Messrs. les Fermiers généraux des cinq grosses Fermes.— Oserois-je vous prier, Monsieur, d’avoir la bonté de jetter les yeux sur ces Pieces et de me donner votre Conseil sur le parti que je dois prendre, vous rendrez un nouveau et très grand Service à celui qui a l’honneur d’être avec un très sincere attachement, Monsr., V. tr. h: et t: o: S.
M. La Voisier.
